Citation Nr: 1227871	
Decision Date: 08/13/12    Archive Date: 08/21/12

DOCKET NO.  05-30 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD), prior to May 26, 2010.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to April 1968 and from June 1971 to September 1974.  
This matter comes to the Board of Veterans' Appeals (Board) on appeal from April and July 2005 rating decisions.  In the April 2005 rating decision, the RO granted service connection for PTSD, effective November 1, 2001.  It assigned a noncompensable evaluation pending a VA examination.  In the July 2005 rating decision, the RO assigned a 50 percent evaluation for PTSD and determined that the appropriate effective date for the award of service connection for PTSD was October 10, 2001.  The Veteran appealed both the evaluation and the effective date assigned.  The effective date issue is no longer before the Board, as it was adjudicated in a March 2010 Board decision. The Board notes that in June 2010, the Veteran's attorney withdrew the April 2010 motion for reconsideration of that issue.  

In March 2010, the Board remanded the matter of entitlement to evaluation in excess of 50 percent for service-connected PTSD to the RO for further development of the evidence.  In a January 2011 rating decision, the RO assigned a 70 percent evaluation for PTSD effective May 26, 2010.  Although each increase represents a grant of benefits, the United States Court of Appeals for Veterans Claims (Court) has held that a decision awarding a higher rating, but less that the maximum available benefit does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, this matter continues before the Board.  

In October 2011, the Board denied increased ratings for the Veteran's service-connected PTSD, prior to May 26, 2010, and thereafter.  The Veteran appealed the Board's October 2011 decision to the United States Court of Appeals for Veterans Claims (Court).  By Order dated May 2012, the Court granted a Joint Motion for Partial Remand, vacated that portion of the October 2011 Board decision which denied an increased rating in excess of 50 percent prior to May 26, 2010, and remanded the case for compliance with the terms of the joint motion.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  
2.  Prior to May 26, 2010, the Veteran's service-connected PTSD was characterized by subjective complaints of nightmares, flashbacks, mood swings, anxiety, depression, homicidal ideation, suicidal ideation, hypervigilance, impulse behavior, isolative behavior, and an inability to establish and maintain effective relationships.  


CONCLUSION OF LAW

Prior to May 26, 2010, the criteria for a 70 percent evaluation, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

In this case, the RO sent a letter to the Veteran in February 2002 that complied with the VCAA notice requirements for his increased rating claim.  In the letter, the Veteran was informed that the evidence necessary to substantiate the claim for increased evaluation would be evidence showing that his disability was worse than the current evaluation contemplates.  The letter also informed the Veteran that he must provide medical or lay evidence demonstrating a worsening of his disability and the impact on his employment and daily life, which can also be substantiated by sending statements from other individuals who are able to describe in what manner the disabilities have become worse.  It also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  The letter stated that he would need to give VA enough information about the records so that it could obtain them for him.  

In addition to the foregoing analysis, to whatever extent the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date, the Board finds no prejudice to the Veteran in proceeding with the present decision.  In the present appeal, a March 2006 letter included the type of evidence necessary to establish a disability rating and effective date for the disability on appeal.  Although this notice was not issued before the rating decision on appeal, the Veteran has not been prejudiced as the issue has been subsequently readjudicated, most recently in a January 2011 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the remedial measures of issuing fully compliant VCAA notification and re-adjudicating the claim in the form of a statement of the case to cure timing of notification defect). 

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA obtained the Veteran's service treatment records and VA outpatient treatment records.  The Veteran was also provided a VA examination in connection with his claims, which is found to be adequate for rating purposes.  The examiner recorded pertinent examination findings and noted the Veteran's medical history.  The examination report includes subjective information regarding the disability, objective findings that correlate to the diagnostic code criteria, and a thorough physical examination.  The Board finds that the VA examination report is probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328.  

II.  Decision  

Under the applicable criteria, disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  Separate diagnostic codes identify the various disabilities.  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2 (2011); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").   

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a) (2011).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  The rating agency shall also consider the extent of social impairment, but not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2011).  

The Global Assessment of Functioning (GAF) Scale reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.) of the American Psychiatric Association (DSM-IV).  A GAF Score of 21 to 30 denotes behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g, sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function is almost all areas (e.g., stays in bed all day; no job, home or friends).  A GAF Score of 31 to 40 denotes some impairment in reality testing or communication (e.g, speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See Carpenter v. Brown, 8 Vet. App. 240, 242-44 (1995).  

Under the current rating criteria, PTSD is evaluated under a general rating formula for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  The Veteran is currently rated 50 percent disabled prior to May 26, 2010.  

A 50 percent disability evaluation is assigned where the evidence demonstrates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment in short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent disability evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent disability evaluation is assigned where the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2011).  Otherwise, the lower rating will be assigned.  Id.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2011). 

The Veteran's contentions regarding the severity of his service-connected psychiatric disability were considered by the Board and the Veteran is acknowledged as competent to report such symptoms because this requires only personal knowledge as it comes to her through her senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The pertinent evidence of record shows that, prior to May 26, 2010, the Veteran had occupational and social impairment with deficiencies in his work, family relations, judgment, and mood due to his PTSD symptoms, to include depression, irritability, some suicidal ideation, with difficulty in adapting to stressful work circumstances, and an inability to establish and maintain effective relationships.  Thus, after a review of the evidentiary record, the Board finds that the Veteran's service-connected PTSD symptomatology more nearly approximates the criteria for a 70 percent disability rating, but no higher, prior to May 26, 2010.  See 38 C.F.R. § 4.7 (2011). 

A September 2001 VA nursing note reflects that the Veteran was admitted due to complaints of depression and homicidal ideation toward his wife because she was attempting to restrict his access to their children.  The Veteran was hospitalized from September 2001 to October 2001.  Upon admission, the Veteran explained that "everything was perfect" until approximately two months prior after being informed of an elevated PSA (prostate-specific antigen), and enduring business problems due to severe floods in Houston.  The Veteran indicated that he began to isolate himself and not interact with anyone except his daughter.  He began to have a poor appetite, incur insomnia, and demonstrate hypervigilant behavior.  He admitted to having suicidal ideation with no attempts, but denied a history of hallucinations or delusions.  On examination the day after admission, the Veteran was described as fully oriented, pleasant, cooperative, and well groomed.  His speech was coherent, and his memory was intact.  There were no delusions or hallucinations.  There was no suicidal ideation.  Insight and judgment were fair.  The examiner observed some psychomotor slowing.  The Veteran was depressed with an affect that was congruent to his mood.  The Veteran admitted homicidal ideation concerning his wife but denied a specific plan.  The diagnosis was PTSD by history, cocaine dependence in full sustained remission, and depressive disorder not otherwise specified, and rule out major depressive disorder versus adjustment disorder with depressed mood.  A GAF of 30 was assessed.  

The Veteran was again admitted to a VA facility in October 2001, and was discharged in January 2002.  The discharge diagnosis was of PTSD and depression.  A GAF of 60 was assessed.  A January 202 VA Domiciliary/Mental Health discharge note indicated that, during the hospitalization, the Veteran's overall psychiatric status improved.  

A July 2003 VA progress note indicated that the Veteran used valium for sleep.  He denied psychotic as well as manic symptoms. He denied both suicidal ideation and homicidal ideation.  He was taking medication as prescribed.  The examiner commented that the Veteran was fully oriented, cooperative, and pleasant. He was less suspicious than he had been in the past.  Eye contact was good, and thoughts were well organized.  There were no hallucinations.  Insight and judgment were not impaired.  Mood and affect were euthymic.  The diagnosis was of severe PTSD, atypical psychosis, dysthymia, and alcohol dependence in full sustained remission.  A similar report dated in September 2004 is present in the claims file.  

In February 2005, during VA treatment, the Veteran indicated that he was feeling good.  He was exercising and was able to reduce some of his psychotropic medications.  He denied psychotic symptoms as well as manic symptoms.  He denied homicidal and suicidal ideation.  He was compliant with medication and denied drinking as well as illegal drug use.  The examiner noted that the Veteran was fully oriented, appropriately dressed, and cooperative.  Eye contact was good.  Speech was normal, and his thoughts were organized.  No hallucinations were elicited.  Insight and judgment were not impaired.  Mood and affect were euthymic.  The examiner diagnosed severe PTSD, atypical psychosis, dysthymia, and alcohol abuse in full sustained remission.  

In May 2005, the Veteran was afforded a fee-basis psychiatric examination.  The examiner commented on the Veteran's previous psychiatric hospitalizations as well as ongoing VA outpatient psychiatric treatment since 1991.  He had been taking psychotropic medication for many years. The examiner indicated that the Veteran displayed extreme psychomotor agitation.  His speech was guarded, and he only responded with one-word answers if at all.  The Veteran was agitated. His mood was irritable.  There appeared to be impairment in memory.  The Veteran denied hallucinations, but the examiner commented that there was a strong element of paranoia.  There were elements of entitlement and grandiosity.  The Veteran was fully oriented, and his insight and judgment were characterized as fair.  The examiner diagnosed chronic PTSD.  She assigned a GAF score of 50 and opined that the Veteran was competent to handle his own affairs.  

In January 2006, the Veteran reported increased depression as well as greater sleep and appetite disturbances. He was experiencing anhedonia and loss of motivation.  He was becoming increasingly isolated. Objectively, the Veteran appeared guarded but cooperative.  Thoughts were rational and goal directed, and there was no indication of overt psychosis.  The Veteran's mood was depressed with a blunted affect.  There was no apparent homicidal or suicidal ideation.  Judgment and insight were intact.  Chronic PTSD was assessed.  

Based on the foregoing, the Board finds that, prior to May 26, 2010, the preponderance of the evidence shows the Veteran's PTSD symptoms more nearly approximate the level of disability contemplated for a 70 percent rating.  The evidence shows the Veteran's PTSD is manifested by symptoms of depression, reports of suicidal and homicidal ideation during hospitalization between September and October 2001, complaints of irritability and isolative behavior that more nearly approximates occupational and social impairment with deficiencies in work, family relations, thinking, and mood due to suicidal ideation, near-continuous panic and depression, impaired impulse control, difficulty adapting to stressful circumstances, and an inability to establish and maintain effective relationships.  While there is evidence of difficulty in occupational and social functioning during the time period in question, the pertinent evidence does not show total occupational or social impairment due to gross impairment in thought process or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  While atypical psychosis was noted among the other psychiatric diagnoses on several occasions between July 2003 and May 2005, each of those examiners indicated that the clinical findings did not show the presence of psychotic symptoms, including hallucinations or delusions.  Therefore, the Board finds that, prior to May 26, 2010, the preponderance of the evidence supports the grant of a 70 percent disability rating, but no higher, for the Veteran's service-connected PTSD.  

A total disability rating based on individual unemployability (TDIU) was granted effective December 10, 2002.  As such, the matter of a TDIU need only be considered from January 10, 2001, the effective date of service connection for PTSD, and December 9, 2002, the day before the TDIU became effective.  The Board finds that a claim for a TDIU is not raised by the record for the relevant period. Specifically, the evidence of record before May 26, 2010 fails to show that the Veteran was unemployable due to PTSD.  Therefore, the Board finds that no further consideration of a TDIU is warranted.  Rice, supra.

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).

An extraschedular rating need not be considered before May 26, 2010.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected PTSD was inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD before May 26, 2010 with the established criteria found in the rating schedule for psychiatric disorders shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology for the time period in question.  For this reason, the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore adequate.  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.  

In evaluating the Veteran's claim, the Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, after careful review of the available diagnostic codes and the medical evidence of record, the Board finds there are no other diagnostic codes that provide a basis to assign an evaluation higher than the disability ratings assigned herein.  Indeed, the Board finds that the disability ratings assigned herein adequately reflect the clinically established impairment experienced by the Veteran throughout the pendency of this claim and appeal. 

In summary, and for the reasons and bases set forth above, the Board finds the preponderance of the evidence supports the grant of a 70 percent rating, but no higher, prior to May 26, 2010.  All reasonable doubt has been resolved in favor of the Veteran in rendering this decision.  See Gilbert, 1 Vet. App. at 55.  


ORDER

An evaluation of 70 percent, but no higher, prior to May 26, 2010, for PTSD is granted, subject to the regulations applicable to the payment of monetary benefits.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


